Citation Nr: 1421403	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for a lumbar strain and assigned a 10 percent rating.  

In October 2013, the Board remanded the Veteran's claim to allow him to be scheduled for a hearing.  The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in March 2014.

The issue of whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected back disability, has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

For numerous reasons, this case must be remanded.

First, at his March 2014 hearing, the Veteran stated that he had previously received Social Security disability benefits.  His VA treatment records also reflect that the Veteran had at least applied for benefits from that agency.  As these records have not been obtained, VA must obtain these records on remand.

Additionally, updated VA treatment records should be obtained.

Next, at his hearing, the Veteran stated that his disability has increased in severity since his previous examination in April 2012.  A new examination is required.  

Finally, a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU has been raised by the record.  In a May 2008 letter, the Veteran stated that he is not working due to his disabilities.  The Veteran's representative has also raised this issue in briefs to the Board.  This issue is inextricably intertwined with the claim for an increased rating, and it must be remanded as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice on how a TDIU claim is substantiated and of his and VA's respective duties for obtaining evidence.  

2.  Obtain the Veteran's VA treatment records dated from May 2012 and thereafter and associate them with his claim file.  

3.  Obtain any records of the Veteran's application for benefits from the Social Security Administration.

4.  After the above ordered development has been completed, schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All indicated studies and test must be performed.  The examiner is also to state whether the Veteran's service-connected back disability results in any associated neurological symptoms, or whether it results in incapacitating episodes.

The examiner is also to comment on the occupational impact of the Veteran's service-connected back disability.  The examiner must state the occupational impact that each impairment or symptom has on the Veteran's ability to secure or follow substantially gainful employment.  The examiner must state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom or impairment.  Further, the examiner must state the impact that the Veteran's service-connected impairments and symptoms both individually and as a whole have on his ability to accomplish sedentary and manual employment.  

In offering this opinion, the examiner must also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

5.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

